Citation Nr: 0332456	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  96-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
neck injury, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to June 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The March 1996 rating decision granted service 
connection for residuals of a neck injury, and assigned a 10 
percent evaluation, effective from April 17, 1990.  During 
the pendency of the appeal, a May 1996 rating decision 
increased the evaluation to 30 percent, effective from April 
10, 1996.  

In a December 1997 decision, the Board denied the veteran's 
claim for an effective date prior to April 17, 1990 for the 
grant of service connection for residuals of a neck injury.  
This decision also denied the veteran's claim for a rating in 
excess of 10 percent for residuals of a neck injury prior to 
April 10, 1996, and a claim for a rating in excess of 30 
percent for residuals of a neck disability.  The veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court).  In a July 1999 Order, the Court vacated the 
denials for an increased rating and remanded those claims to 
the Board.  However, the July 1999 Order dismissed the 
veteran's appeal for an effective date prior to April 17, 
1990 for the grant of service connection for residuals of a 
neck injury.

In a June 2002 Board decision, the Board again considered the 
veteran's claim for an initial rating in excess of 10 percent 
for residuals of a neck injury for the period prior to April 
10, 1996, and the claim for an initial rating in excess of 30 
percent for residuals of a neck injury.  This Board decision 
granted the veteran an increased initial rating of 30 percent 
for his neck disability, effective back to the date of 
service connection, April 17, 1990.  This decision denied the 
veteran's claim for an initial rating in excess of 30 percent 
for residuals of a neck injury.  The veteran appealed the 
June 2002 Board decision.  

In a May 2003 Order, the Court granted a May 2003 Joint 
Motion for Remand and vacated the part of the Board's June 
2002 decision to the extent that it denied (1) an initial 
rating in excess of 30 percent for residuals of a neck injury 
for the period prior to April 17, 1990; and (2) denied an 
initial rating in excess of 30 percent for residuals of a 
neck injury.  The Board notes that the May 2003 Court Order, 
to the extent it remands for adjudication of a claim for an 
initial rating in excess of 30 percent prior to April 17, 
1990, is inconsistent with the July 1999 Court Order.  The 
veteran's appeal of the Board's December 1997 denial of an 
effective date prior to April 17, 1990 for the grant of 
service connection for residuals of a neck injury was 
dismissed by the July 1999 Court Order.  Accordingly, the 
Board's December 1997 denial of an effective date prior to 
April 17, 1990 for the grant of service connection for 
residuals of a neck injury is final, and may not be 
overturned absent a finding of clear and unmistakable error, 
which the veteran has not alleged.  See 38 U.S.C.A. 7104 
(West 2002); 38 C.F.R. 20.1100 (2003).  Since the May 2003 
Court Order's remand for adjudication of a claim for an 
initial rating in excess of 30 percent prior to April 17, 
1990, is inconsistent with the July 1999 Court Order, which 
upheld the denial of an effective date prior to April 17, 
1990 for entitlement to service connection for residuals of a 
neck injury, the issue on appeal is as stated on the cover 
page of this decision.


REMAND

As noted above, the issue currently on appeal is entitlement 
to an initial rating in excess of 30 percent for residuals of 
a neck injury from April 17, 1990.  The May 2003 joint motion 
states that the Board erred in denying the veteran's claim 
without providing the veteran adequate due process pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

The Board also notes that the veteran has not had a VA 
examination for over three years, and that the rating 
criteria for the evaluation of spinal disabilities have been 
amended.  As such, provision of a current VA examination in 
which the VA examiner provides all the information necessary 
for rating the veteran under both the current and former 
criteria for the rating of spinal disabilities would be 
useful in this appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  In particular, the 
RO should issue a letter to the veteran 
setting forth the specific information 
and evidence necessary to substantiate 
the issue on appeal, and which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.  

2.  When the above action has been 
completed, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the current nature and 
extent of his cervical spine disability.  
The claims file should be provided to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should identify all orthopedic 
and all neurologic manifestations of the 
service-connected cervical spine 
disability.  The examiner should state 
whether or not the veteran experiences 
cervical spine intervertebral disc 
syndrome.  If intervertebral disc 
syndrome is found, the examiner should 
note whether the veteran has had 
incapacitating episodes of intervertebral 
disc syndrome over the past 12 months.  
If so, the examiner should note the total 
duration of such episodes during the past 
12 months.  The examiner should also 
perform tests of joint motion against 
varying resistance. 

3.  The claims file should then be 
reviewed to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  If 
appropriate, the RO should consider both 
the criteria for the rating of 
intervertebral disc syndrome in effect 
prior to September 23, 2002, and the 
current criteria for the rating of 
intervertebral disc syndrome.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  
The RO should also consider both the 
criteria for the rating of spine 
disabilities in effect prior to September 
26, 2003, and the current criteria for 
the rating of spine disabilities.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  
The RO should rate the veteran's cervical 
spine disability by reference to 
whichever applicable schedular criteria 
are most favorable to him.  The RO must 
take into consideration the applicability 
of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO 
should also consider whether that claim 
should be referred to the Director of the 
VA Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2003).  

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should provide the veteran a 
copy of all the appropriate laws and 
regulations, including those pertaining 
to the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




